Citation Nr: 1745738	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-18 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits. 


REPRESENTATION

Appellant represented by:	Nevada Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from September 1943 to January 1946, and in the Army from December 1947 to August 1953 and May 1954 to January 1970.  He died in September 2013.  The Appellant is his surviving spouse.  The Board sincerely thanks the Veteran's family for his honorable service to his country. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  The Board notes that the burial benefits issue on appeal is limited to entitlement to service-connected burial benefits.  The Board notes that the appellant was advised in the May 2015 statement of the case that she could apply for nonservice-connected burial benefits by completing an enclosed VA Form 21-530, Application for Burial Benefits; however, the record does not reflect that such a claim was received within the appropriate time period.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703(a).  

In March 2017, the Board remanded the claim to provide the Appellant with appropriate notices for her claim for service connection for cause of death. 


FINDINGS OF FACT

1.  The Veteran died in September 2013; the cause of death listed on his certificate of death was cardiopulmonary arrest as a consequence of cardiomyopathy with contributing conditions of deep vein thrombosis and acute renal failure.  

2.  The preponderance of the evidence is against a finding that cardiomyopathy, deep vein thrombosis and/or acute renal failure was related to service. 

3.  The Veteran's renal cancer did not manifest in service or within the first post-service year, and the preponderance of the evidence is against the finding that such disability was related to service, to include as due to exposure to herbicide agents.  

4.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated at 30 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated as noncompensable.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute to the Veteran's death, and service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.304, 3.307, 3.309, 3.310, 3.312 (2016).

2.  The criteria for the payment of service-connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307, 5107(b); 38 C.F.R. §§ 3.1600 through 3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700 through 3.1713 (effective from July 7, 2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Assist and Notify

As an initial matter, the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  Additionally, the Board finds that the RO substantially complied with the March 2017 remand, sending the appropriate notice to the Appellant.  Neither the Appellant nor her representative has argued otherwise.  

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II. Service Connection for Cause of Death.

A. Legal Criteria

The Appellant is the Veteran's surviving spouse and she seeks service connection for the cause of his death and burial benefits.  Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death." 38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including those pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for residuals of exposure to certain herbicide agents by satisfying two requirements.  First, a claimant must show that the Veteran served in the Republic of Vietnam during the Vietnam War era or served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period. See 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e), such as ischemic heart disease or lung cancer, or proof of direct incurrence of the claimed disease owing to exposure to Agent Orange or other herbicide agents.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331  .

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The availability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999).

In each case where a claimant is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which such veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

Title 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

B. 
Factual Background

The Veteran died in September 2013.  His certificate of death showed that the cause of death was cardiopulmonary arrest due to, or as a consequence of, cardiomyopathy.  Contributing factors included deep venous thrombosis and acute renal failure.  At the time of his death he was service connected for: posttraumatic stress disorder, rated at 30 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated as noncompensable.  

In a February 2015 statement, the Appellant noted that at the time of the Veteran's death he was diagnosed with metastatic renal carcinoma, lung nodule, paratracheal adenopathy, and a metastatic lesion of the choroidal plexus.  The cancer had metastasized to his lung, mediastinum, peritoneum, and lymph nodes.  She noted that the Veteran had herbicide agent exposure in Vietnam.  

In the June 2015 VA Form 9, the Appellant noted that the Veteran's medical records showed: calcific aortic stenosis, pulmonary hypertension, sinus bradycardia, severely dilated atrium, elevated right ventricular pressure, and suspected coronary artery disease.  She alluded that these conditions may be related to herbicide agent exposure.   

Service treatment records include reports of medical examinations from August 1953 and September 1954, the Veteran was found clinically normal except for a scar on his nose.  In a September 1955 report of medical examination, the Veteran was found to be clinically normal except for the mouth and throat.  It was noted that he had his tonsils enucleated, and had a scar on the nose.  In reports of medical examination from February 1958 and 1960, and September 1963, 1966, and 1968 showed normal clinical evaluations.  In the August 1969 report of medical examination, the Veteran had a normal evaluation except for abdominal conditions, wherein it was noted that he experienced amoebiasis in 1967 without complications.  

Many years post-service, in a May 2011 private medical record, the Veteran was diagnosed with bradycardia that was noted as probably secondary to a beta blockage and hypertension.  In an April 2011 VA medical record, the clinician found that no significant aortic stenosis appeared to be present.  There was a mild enlargement of the right atrium and possible left atrium.  An echocardiographic study showed mild calcific aortic stenosis and mild to moderate pulmonary hypertension. 

In a March 2011 Agent Orange examination, there was no evidence of abnormal breath sounds, heart failure, or pulmonary hypertension.  There appeared to be a systolic heart murmur.  The Veteran was noted to have varicose veins of the lower extremities.  His chest X-rays were normal.  In another VA medical record from this time, there Veteran was diagnosed with hypertension with a secondary diagnosis hole of the macula.  

In an August 2012 private medical record, review of an MRI found a large left renal mass with perinephric fat involvement and no vascular invasion.  It was also noted that the Veteran had a pulmonary nodule of the left lower lobe, bilateral dependent small pleural effusions, ascites, and subcutaneous emphysema.  In a September 2012 private medical record, upon review of a chest CT scan, the clinician's impression was left renal cancer with pulmonary nodules and mediastinal lymph nodes that were believed to represent metastatic disease.  Review of an MRI found a right intraventricular choroid plexus region lesion, and an enhancing right choroid plexus mass with findings that suggested spreading to the adjacent parenchyma.  The clinician noted that this finding most likely represented a choroid plexus metastasis.

In a private medical from August 2013, the Veteran was noted to have a primary renal cell carcinoma, a lung nodule, paratracheal adenopathy, and a metastatic lesion in the choroidal plexus.  Other past history included sinus bradycardia, prolonged QT interval, a severely dilated left atrium, and elevated right ventricular pressure without serious heart attack.  He had longstanding hypertension on Lisinopril and metoprolol, minor renal dysfunction, elevated TSH related to medication, and a mild chronic thrombocytopenia.  He had stage IV kidney cancer with metastasis to the lung, mediastinum, peritoneum, other parts of nervous system.  He additionally had a clear cell carcinoma with metastasis to the brain, kidney, and mediastinum. 

In a May 2015 VA opinion, the opinion provider found that the Veteran's death was not caused by or a result of the service exposure to herbicide agents on either a direct or presumptive basis.  His death was due to complications from his metastatic renal cell cancer.  She noted that renal cell carcinoma is not a disease presumed to be associated with herbicide agent exposure.  Also, medical literature did not definitively show that exposure to herbicide agents had a causal etiology with the development of renal cancer.  The Veteran was not found to have a diagnosis of lung cancer, but instead his kidney cancer had metastasized to the lungs and other organs.  

In a November 2015 VA medical opinion, the opinion provider noted the Appellant's contentions in the July 2015 VA Form 9, relating to the Veteran's cause of death on the October 2013 death certificate.  She also considered findings of calcific aortic stenosis, pulmonary hypertension, sinus bradycardia, severely dilated atrium, elevated right ventricular pressure, and suspected coronary artery disease.  Upon review of the medical record, the opinion provider found that there was no objective medical evidence that supported or suggests that the Veteran had a diagnosis of coronary artery disease/ischemic heart disease.  As such, there was no presumption of heart disease due to herbicide agent exposure.  The opinion provider also found mild to moderate valvular disease, and that there was no evidence of cardiomyopathy.  She further noted that the Veteran's bradycardia was due to his hypertension medication.  She found that the Veteran's death was due to cardiopulmonary arrest and cardiomyopathy as a result of renal failure and complications from the metastatic renal carcinoma.  She then opined that it was less likely than not that the Veteran's cardiopulmonary arrest and cardiomyopathy, with contributing factors of deep venous thrombosis and acute renal failure, were incurred in or caused by a claimed in-service injury, event, or illness.

C. Analysis

Upon consideration of the foregoing, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

During service, the Veteran was not diagnosed with, or was shown to have symptoms of: cardiomyopathy; any cancer or metastasis of same; renal failure; paratracheal adenopathy; metastatic lesion of the choroidal plexus; deep vein thrombosis; calcific aortic stenosis; pulmonary hypertension, sinus bradycardia, severely dilated atrium; elevated right ventricular pressure; or coronary artery disease.  As such, service connection for the cause of the Veteran's death on the basis that any of these conditions began in service is not warranted.  

The Appellant has not claimed, and the record does not show, a chronic disease listed in 38 U.S.C.A. § 3.309(a), such as malignant tumors, was manifested within one year of separation.  As such, service connection on a presumptive basis is not warranted.  

Service connection is also not warranted on the basis of continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.303(b).  The Appellant has not claimed, and the medical record does not show, that there was a continuity of symptomatology for renal cancer since separation from service.  As such, the preponderance of the evidence is against the claim of service connection for renal cancer based on continuity of symptomatology.

To the extent that the Appellant has claimed that the above noted conditions were due to herbicide exposure in service, the Board finds that the preponderance of the evidence is against such a link.  Notably, upon review of the record and medical literature, the May 2015 and November 2015 VA opinions noted that the Veteran's death was not caused by or a result of the service exposure to herbicide agents on either a direct or presumptive basis.  These opinions present a competent expert's conclusions, following review of the entire record, addressing the key medical questions in this case, with a well-explained rationale citing medical principles and the facts of the Veteran's medical history.  As such, the Board finds that these opinions are competent, credible, probative, and dispositive as to this matter.

Further, the opinion provider found in November 2015 that it was less likely than not that the Veteran's cardiopulmonary arrest and cardiomyopathy, with contributing factors of deep venous thrombosis and acute renal failure, was related to his service, to include Agent Orange exposure.  This opinion was made upon a thorough review of the record, and upon consideration of medical literature.  The opinion provider provided adequate reasons and bases in support of her opinion.  As such, the Board finds that this opinion is competent, credible, probative, and dispositive as to this matter.

Further, the Board notes that the Appellant did not claim, nor does the evidence show, that the Veteran's service connected PTSD, tinnitus, or bilateral hearing was the direct or contributory cause of the Veteran's death.  As such, service connection for the cause of the Veteran's death due to these disabilities is not warranted.  Likewise, to the extent that the Appellant claims that the Veteran's previously denied claims of cardiovascular renal disease are related to his death they must fail.  

The Board recognizes the Appellant's sincere belief that her husband's death was related to his military service.  However, she has not been shown to possess the requisite medical training, expertise, or credentials to provide competent evidence regarding any relationship between his death and his military service.  Nothing in the record demonstrates that the Appellant received medical training or expertise in evaluating and determining such causal connections.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, this lay evidence does not constitute competent medical evidence upon which the Board may consider.  

The Board is very sympathetic to the Appellant's loss of her husband, but cannot grant this claim.  The competent, credible, and probative evidence of record is against a finding that the Veteran death was related to service.  Thus, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

III.  Burial Benefits

A. Legal Criteria

Effective July 7, 2014, VA amended the applicable regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713, which were written and organized for clarity and ease of use.  VA also improved delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  These changes allowed VA to automate payment of a burial allowance to most surviving spouses and expedite the adjudication of all other burial benefits claims.  See 79 Fed. Reg. 109, 32658-62 (June 6, 2014).  Except as otherwise provided, the final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014.  Section 3.1702 explains, however, that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014.  As the Appellant's claim for service-connected burial benefits arose from a DIC claim received in October 2013, the automated payment provisions are inapplicable.  The RO considered the application of the revised regulations in the May 2015 statement of the case; therefore, the Board may consider the revised regulations without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  

Service-connected burial expenses of a deceased veteran are payable if the veteran died of a service-connected disability. 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1704.  The appellant contends that the cause of the veteran's death should be service-connected.  However, by this decision, the appeal as to entitlement to service connection for the cause of the veteran's death is denied.  Consequently, the appellant's claim for service-connected burial benefits must be denied as a matter of law.  The claim for service-connected burial benefits is denied due to the absence of legal merit, or the lack of entitlement under the law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994). 

The Board is sympathetic to the Appellant's loss, and recognizes the Veteran's honorable service to his country.  However, the Board is bound by the laws and regulations governing VA benefits.  Entitlement to burial benefits is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  The Board is sympathetic to the Appellant's claim; however, the plain reading of the law does not entitle her to the benefits sought in this case.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service-connected VA burial benefits is denied.





______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


